Case 2:18-cv-00086-SJF-AKT Document 90-3 Filed 12/02/20 Page 1 of 3 PageID #: 630



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
     DERELL MEYNARD, individually and on behalf of al others
    similarly situated,
                                                                               Case #: 18-CV
                                                                               00086(SJFH(AKT)
                                                                Plaintiffs,
                                   against
                                                                               DECLARATION OF
                                                                               JOSE TROYA
    WHOLE FOODS MARKET GROUP,

                                                               Defendants.

            I, Jose Troya, declare under penalty of perjury, pursuant to 28 U.S.C. $ 1746, that the

   following is true and correct to the best of my knowledge and belief.


       1.   My name is Jose Troya. I curently reside in the State of New York, Suffolk County.
      2. To the best of my memory, I           was   employed as a Produce Supervisor by Whole Foods
            Market   Group at its Manhasset store-located at 2101 Northern Boulevard, Manhasset,
            New York 11030-in 2012.

      3.    During my employment with the Defendants, the produce department consisted of
            approximately 20 employees.

      4     All 20 employees were manual laborers. Their responsibilities required that they work

            with their hands far in   excess   of 25% of the time.   Responsibilities include unpacking
            shipments of produce, stocking shelves, rotating inventory, creating and maintaining
            displays, and keeping the department clean and organized.
      5. As    a   Produce   Supervisor, I had the added responsibility of ensuring the cleanliness and
            organization of the produce department.
Case 2:18-cv-00086-SJF-AKT Document 90-3 Filed 12/02/20 Page 2 of 3 PageID #: 631



       6     No member of the prmxhuce department is exempt from working on the sales floor and

             completing the previonusly mentioned responsibilities This inchodes positioms like

             Produce Buyer

        7. Produce Buyerswho are responsible for taking inventory and placing order for more

             produce-only do so for at most an hour and a half of an eight-hour shift. Once the Buyer

             places the order, they must return to the sales floor to continue to complete the

             responsibilities of a regular produce department team member.

       8. As       a   former Produce     Buyer after the relevant time period described       in the   complaint.   it   is


             "BS" and incoherent          to state   that the   responsibilities and job description of Produce
             Buyers are different than those of a regular produce department team member.
                                                                                          Taking
             inventory and making orders for more produce inventory took me approximately 2 hours

            to complete. As soon as Ifinished placing the order for the day. I returned to unpacking
             shipment and stocking shelves like everybody else.

       9.    During my employment with Whole Foods Market Group, there were at least                        150

             employees in total at the Manhasset location.

       10. The         only job titles at the Manhasset store who were not engaged in manual labor at              least

             25% of the time       were   the   store   manager, the assistant   manager(s), the marketing team,
             and other office     personnel.
       11.Ofthe 150 employees at the Manhasset store, I would estimate that                    130 of the   employees,
             or   95%, are manual laborers.          Departments like seafood, grocery, bakery, specialty,
             prepared foods, among others, perform similar functions and responsibilities to those of
             the   produce department. Their job is to unpack shipments, stock their department,                  rotate
Case 2:18-cv-00086-SJF-AKT Document 90-3 Filed 12/02/20 Page 3 of 3 PageID #: 632



         inventory, create and maintain displays, assist customers and keep their department clean

         and   organized. Cashiers   also   are   engaged   in   physical activity virtually   all   day.




     I declare that the foregoing is true and correct.
   Dated: Huntington, New York
         November, 2020




                                                                        Jose Ttoyh
